DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 11-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-9, 11-16 and 21, the prior art of record does not teach a method, comprising: forming a flexible assembly including a stack of layers defining electrical control circuitry for a sensor or display, wherein the flexible assembly has a curved configuration and comprises at least first and second components laminated together in stressed configurations; and while the assembly is in the curved configuration, cutting through at least the at least first and second components to produce one or more aligned edges in the at least first and second components; wherein, before the cutting, the second component has a smaller size than the first component such that an outer edge of the second component is located inwards of an outer edge of the first component.
Regarding claim 16, the prior art of record does not teach a method, comprising: forming a flexible assembly including a stack of layers defining electrical control circuitry for a sensor or display, wherein the flexible assembly has a curved configuration and comprises at least first and second components laminated together in stressed configurations; and while the assembly is in the curved configuration, cutting through at least the at least first and second components to produce one or more aligned edges in the at least first and second components wherein the flexible assembly comprises edge sealant material at one or more regions between the first and second components, and wherein the cutting comprises cutting at the one or more regions.
Regarding claim 19, the prior art of record does not teach a method, comprising: forming a flexible assembly including a stack of layers defining electrical control circuitry for a sensor or display, wherein the flexible assembly has a curved configuration and comprises at least first and second components laminated together in stressed configurations; and while the assembly is in the curved configuration, cutting through at least the at least first and second components to produce one or more aligned edges in the at least first and second components wherein the cutting is performed in one or more cutting regions; and wherein the flexible assembly comprises an adhesive between the first and second components to secure the first and second components together, and wherein the adhesive is limited to regions inwards of the one or more cutting regions.
Kazlas US 2004/0180476 as previously cited does teach a method, comprising: forming a flexible assembly including a stack of layers defining electrical control circuitry for a sensor or display, wherein the flexible assembly has a curved configuration and comprises at least first and second components laminated together in stressed configurations; and while the assembly is in the curved configuration, cutting through at least the at least first and second components to produce one or more aligned edges in the at least first and second components and remains the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871